DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the unmanned aerial vehicle, the plurality of propellers, the motor, and the battery of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show an item loading device installed in an unmanned aerial vehicle for loading at least one item as described in the specification, § [0009].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to for minor informalities: 
Claims 4 and 14, the last lines of each reads “wherein the item loading device is capable load a plurality of items”.  
Claims 5 and 15, the first paragraph of each  reads “a first and second actuators” and “a third and fourth actuators”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “two trays each having at least one mounting plate”, it is unclear if the mounting plate (132A) is part of the tray (130A) or if it is the tray itself, as it appears to be in Fig. 1, or if it is separate from the tray. Correction/clarification is required. Claims will be examined as best understood. Claims 2-10 and 12-20 do not cure the deficiency.
Claims 2 and 12 recite the limitation "the actuator" in the last line of the claim. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the actuator will be treated as a separate part of the actuator assembly of claims 1 and 11. Correction/clarification is required. Claims 3 and 13 do not cure the deficiency.
Claims 5 and 15 recite the limitation “configured to drive the tray pairs of the first tray pair”, and “configured to drive the tray pairs of the second tray pair”. It is unclear how many tray pairs and/or how many trays, exactly,  are being claimed. Correction/clarification are required. The claims will be examined as best understood. 
Claim 20 recites the limitation “a loading device open instruction for controlling the actuator assembly to drive the trays to move in a direction away from each other; and an item load instruction for controlling the actuator assembly to drive the trays to move in a direction closer to each other”. It is unclear to which trays applicant is referring. Furthermore, it is unclear if the trays are moving in a direction away from each other to increase a horizontal opening between the first and second  trays of the first tray pair or if two trays on the same side of subsequent tray pairs are moving in a direction away from each other to increase a distance between subsequent tray pairs. It is similarly unclear regarding the direction of the movement closer to each other. The claim will be examined as best understood. Correction/clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2022/0024581 A1), hereinafter Lee. 
Regarding claim 1, Lee discloses an item loading device (gripping mechanism (10), Fig. 1) installed in an unmanned aerial vehicle (mobile body, ABSTRACT) for loading at least one item (transportation article, ABSTRACT), comprising: 
a first tray pair comprising two trays (first arm (12), and second arm (14); Fig. 1) each having at least one mounting plate (Examiner notes in Fig. 1, a mounting plate attaching the projecting portion (12A) to the contact portion (12B), and a respective mounting plate for the second tray (14)); and 
an actuator assembly (§[0034]…a width adjusting mechanism of the first arm 12 and the second arm 14, a first rack 22 that engages with the first arm 12 and the pinion 20, and a second rack 24 that engages with the second arm 14 and the pinion 20) installed over the first tray pair (Fig. 1) and configured to drive the trays to displace in a direction away from each other or closer to each other (Examiner notes §[0034] for displacement details), 
wherein the item is loaded on the mounting plates of the two trays (§[0021] FIG. 5B is the same sectional view, in which a transportation article is being gripped).

Regarding claim 2, Lee discloses the item loading device of claim 1, wherein each of the trays comprises: 
the mounting plate; 
a vertical plate extending upward from an edge of the mounting plate (respective contact surfaces (12B) and (14B), Fig. 2) opposite to another tray included in the first tray pair (Examiner notes 12B and 14B are opposite one another); and 
a connection rod (first rack (22), and second rack (24); Fig. 2) having an end coupled to the vertical plate and another end coupled to the actuator (pinion (20), Fig. 7), (Examiner notes Fig. 7, an end of (22) is coupled to (12) and an end is coupled to (20)).

Regarding claim 3, Lee discloses the item loading device of claim 2, further comprising: 
a plurality of spring bars (Examiner notes pressing components (12C1) and (14C1) with respective springs (12C2) and (14C2), Fig. 5A and §[0040]) protruding from the vertical plates of the two trays toward the other tray included in the first tray pair (Fig. 5A).

Regarding claim 8, Lee disclose the item loading device of claim 1, further comprising: 
a frame housing (mounting frame (60), Fig. 10) configured to provide an installation space for the first tray pair and the actuator assembly and protecting the first tray pair and the actuator assembly from an external force and external substances (Fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1, and in further view of Gray et al. (US 2021/0163126 A1), hereinafter Gray. 
Regarding claim 4, Lee discloses the item loading device of claim 1, but not does not appear to particularly disclose a second tray pair comprising two trays and configured to be driven by the actuator assembly, wherein the item loading device is capable load a plurality of items.
However, Gray teaches an item loading device (payload rack (205), Fig. 1) with a second tray pair comprising two trays (articulating arms (210), Fig. 2), wherein the item loading device is capable of loading a plurality of items (payloads (200a, 220b, 220c), Fig. 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the item loading device disclosed by Lee with the second tray pair comprising two trays as taught by Gray, in order to have an item loading device capable of loading a plurality of items. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the loading device disclosed by Lee with a second tray pair comprising two trays, configured to be driven by the actuator assembly,  since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The benefit being having a loading device capable of loading a plurality of items.

Regarding claim 5, modified Lee discloses the item loading device of claim 4, but does not appear to specifically disclose wherein the actuator assembly further comprises: 
a first and second actuators configured to drive the tray pairs of the first tray pair; and a third and fourth actuators configured to drive the tray pairs of the second tray pair.
Gray teaches a plurality of actuators (§[0047] The payload rack include articulating arms 210 which capture boxes, payloads, cargo, and/or containers of various sizes. The arms may be controlled by one or more actuators 215, such as servo motors).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the item loading device disclosed by modified Lee with the plurality of actuators disclosed by Gray in order to have a first and second actuators configured to drive the tray pairs of the first tray pair; and a third and fourth actuators configured to drive the tray pairs of the second tray pair. The benefit being releasing one payload while maintaining another.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the actuator assembly disclosed by Lee comprising a first, a second actuator, a third and a fourth actuator since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The benefit being having a plurality of actuators that can drive the tray pairs.

Regarding claim 6, modified Lee discloses the item loading device of claim 4, wherein the first tray pair and the second tray pair are driven independently to load respective items separately (Examiner notes Gray, §[0053] indicating the actuators are driven independently), (§[0053]…For example, if the aerial vehicle was carrying three payloads 200a, 200b, 200c, such as shown in FIG. 7, and two of those payloads have been ejected, such as shown in FIG. 8. The remaining payload, 200c, may be moved towards the center of the aerial vehicle. In this way, the aerial vehicle is more evenly balanced).

Regarding claim 7, modified Lee discloses the item loading device of claim 4, but does not appear to specifically disclose wherein the mounting plates of the first tray pair and the mounting plates of the second tray pair are disposed to be capable of forming one continuous mounting space thereon, wherein the first tray pair and the second tray pair are simultaneously driven to jointly load a single item. 
However, Gray teaches the mounting plates of the first tray pair and the mounting plates of the second tray pair are disposed to be capable of forming one continuous mounting space thereon, wherein the first tray pair and the second tray pair are simultaneously driven to jointly load a single item  (§[0051]…The distance between two payload bars may be dictated by the size of the aerial vehicle and the dimensions of the payload it may carry. One or more actuators 215 may be exist within or attached to the payload bars 225…§[0052]… While shown in FIGS. 1 to 5 as being of fixed length and orientation, the articulated arms 210 may be extendable to encompass payloads of different sizes or to pick up a payload. When supporting a payload, such as in flight, the articulated arms may be biased against the payload to hold the payload in position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the loading device disclosed by modified Lee with the continuous mounting space as taught by Gray, in order to have a loading device wherein the first tray pair and the second tray pair are simultaneously driven to jointly load a single item. The benefit being better stabilization of the payload with respect to the UAV’s center of gravity. 

Claims 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Gray.
Regarding claim 11, Lee discloses an unmanned aerial vehicle (Fig. 11) comprising:
 a loading device (gripping mechanism (10), Fig. 1) configured to load an item (P, Fig. 11) to be delivered (Fig. 11); 
a first tray pair comprising two trays (first arm (12), and second arm (14); Fig. 1) each having at least one mounting plate (Examiner notes in Fig. 1, a mounting plate attaching the projecting portion (12A) to the contact portion (12B), and a respective mounting plate for the second tray (14)); and 
an actuator assembly (§[0034]…a width adjusting mechanism of the first arm 12 and the second arm 14, a first rack 22 that engages with the first arm 12 and the pinion 20, and a second rack 24 that engages with the second arm 14 and the pinion 20) installed over the first tray pair (Fig. 1) and configured to drive the trays to displace in a direction away from each other or closer to each other (Examiner notes §[0034] for displacement details), 
wherein the item is loaded on the mounting plates of the two trays (§[0021] FIG. 5B is the same sectional view, in which a transportation article is being gripped).
Lee does not appear to specifically disclose wherein the UAV comprises a plurality of propellers; a motor configured to rotate the plurality of propellers; and a battery configured to supply power to the motor. 
However, Gray teaches an aerial vehicle (110, Fig. 1) comprising: 
a plurality of propellers (§[0027]… Each rotor system 105 may include a propeller with two or more blades 107);
 a motor configured to rotate the plurality of propellers (§[0035] Each rotor system 105 may include a motor drivetrain, and may be driven by a motor); and 
a battery configured to supply power to the motor (§[0036] The rotor systems 105 may each have their own motor, motor controller, and power source such as battery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the UAV disclosed by Lee with the plurality of propellers; the motor configured to rotate the plurality of propellers; and the battery configured to supply power to the motor as taught by Gray, in order to have an operational UAV.

Regarding claim 12, modified Lee discloses the item loading device of claim 11, wherein each of the trays comprises: 
the mounting plate; 
a vertical plate extending upward from an edge of the mounting plate (respective contact surfaces (12B) and (14B), Fig. 2) opposite to another tray included in the first tray pair (Examiner notes 12B and 14B are opposite one another); and 
a connection rod (first rack (22), and second rack (24); Fig. 2) having an end coupled to the vertical plate and another end coupled to the actuator (pinion (20), Fig. 7), (Examiner notes Fig. 7, an end of (22) is coupled to (12) and an end is coupled to (20)).

Regarding claim 13, modified Lee discloses the item loading device of claim 12, further comprising: 
a plurality of spring bars (Examiner notes pressing components (12C1) and (14C1) with respective springs (12C2) and (14C2), Fig. 5A and §[0040]) protruding from the vertical plates of the two trays toward the other tray included in the first tray pair (Fig. 5A).

Regarding claim 14, modified Lee discloses the item loading device of claim 11, but not does not appear to particularly disclose a second tray pair comprising two trays and configured to be driven by the actuator assembly, wherein the item loading device is capable load a plurality of items.
However, Gray teaches an item loading device (payload rack (205), Fig. 1) with a second tray pair comprising two trays (articulating arms (210), Fig. 2), wherein the item loading device is capable of loading a plurality of items (payloads (200a, 220b, 220c), Fig. 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the item loading device disclosed by Lee with the second tray pair comprising two trays as taught by Gray, in order to have an item loading device capable of loading a plurality of items. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the loading device disclosed by Lee with a second tray pair comprising two trays, configured to be driven by the actuator assembly,  since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The benefit being having a loading device capable of loading a plurality of items.

Regarding claim 15, modified Lee discloses the item loading device of claim 14, but does not appear to specifically disclose wherein the actuator assembly further comprises: 
a first and second actuators configured to drive the tray pairs of the first tray pair; and a third and fourth actuators configured to drive the tray pairs of the second tray pair.
Gray teaches a plurality of actuators (§[0047] The payload rack include articulating arms 210 which capture boxes, payloads, cargo, and/or containers of various sizes. The arms may be controlled by one or more actuators 215, such as servo motors).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the item loading device disclosed by modified Lee with the plurality of actuators disclosed by Gray in order to have a first and second actuators configured to drive the tray pairs of the first tray pair; and a third and fourth actuators configured to drive the tray pairs of the second tray pair. The benefit being releasing one payload while maintaining another.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the actuator assembly disclosed by Lee comprising a first, a second actuator, a third and a fourth actuator since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The benefit being having a plurality of actuators that can drive the tray pairs.

Regarding claim 16, modified Lee discloses the unmanned aerial vehicle of claim 14, wherein the first tray pair and the second tray pair are driven independently to load respective items separately (Examiner notes Gray, §[0053] indicating the actuators are driven independently), (§[0053]…For example, if the aerial vehicle was carrying three payloads 200a, 200b, 200c, such as shown in FIG. 7, and two of those payloads have been ejected, such as shown in FIG. 8. The remaining payload, 200c, may be moved towards the center of the aerial vehicle. In this way, the aerial vehicle is more evenly balanced).

Regarding claim 17, modified Lee discloses unmanned aerial vehicle of claim 14, but does not appear to specifically disclose wherein the mounting plates of the first tray pair and the mounting plates of the second tray pair are disposed to be capable of forming one continuous mounting space thereon, wherein the first tray pair and the second tray pair are simultaneously driven to jointly load a single item. 
However, Gray teaches the mounting plates of the first tray pair and the mounting plates of the second tray pair are disposed to be capable of forming one continuous mounting space thereon, wherein the first tray pair and the second tray pair are simultaneously driven to jointly load a single item  (§[0051]…The distance between two payload bars may be dictated by the size of the aerial vehicle and the dimensions of the payload it may carry. One or more actuators 215 may be exist within or attached to the payload bars 225…§[0052]… While shown in FIGS. 1 to 5 as being of fixed length and orientation, the articulated arms 210 may be extendable to encompass payloads of different sizes or to pick up a payload. When supporting a payload, such as in flight, the articulated arms may be biased against the payload to hold the payload in position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the loading device disclosed by modified Lee with the continuous mounting space as taught by Gray, in order to have a loading device wherein the first tray pair and the second tray pair are simultaneously driven to jointly load a single item. The benefit being better stabilization of the payload with respect to the UAV’s center of gravity. 

Regarding claim 18, modified Lee discloses the unmanned aerial vehicle of claim 11, further comprising: 
a frame housing (mounting frame (60), Fig. 10) configured to provide an installation space for the first tray pair and the actuator assembly and protecting the first tray pair and the actuator assembly from an external force and external substances (Fig. 10).

Regarding claim 20, modified Lee discloses the unmanned aerial vehicle of claim 11, further comprising: 
a processor (§[0036]…The control system may comprise one or microprocessors running software); and a memory (Examiner notes the software of §[0036] is stored in the memory) storing at least one instruction executable by the processor, wherein the at least one instruction comprises: 
a loading device open instruction for controlling the actuator assembly to drive the trays to move in a direction away from each other; and 
an item load instruction for controlling the actuator assembly to drive the trays to move in a direction closer to each other (Examiner notes Gray, §[0056] indicating the flight control system contains the instructions to open the trays for loading and releasing and an instruction for driving the trays closer to each other). 
 
Allowable Subject Matter
Claims 9-10 and 19 are rejected as being dependent upon a rejected base claim, but would be allowable if §112(b) rejections are resolved and claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newcomb (US 2020/0013008 A1) teaches an unmanned aerial vehicle (“UAV”) or a drone configured to autonomously deliver an item of inventory to a landing station or destination location. Gil et al. (US 2019/0122172 A1) teaches UAVs that serve to assist carrier personnel by reducing the physical demands of the transportation and delivery process. A UAV generally includes a UAV chassis including an upper portion, a plurality of propulsion members configured to provide lift to the UAV chassis, and a parcel carrier configured for being selectively coupled to and removed from the UAV chassis. UAV support mechanisms are utilized to load and unload parcel carriers to the UAV chassis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647